                              Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 1 of 12 Page ID #:1




                                1 F. Jay Rahimi, Esq. (SBN: 305286)
                                2 E-mail: Jay@LALSLaw.com
                                    LOS ANGELES LEGAL SOLUTIONS, APLC
                                3 17200 Ventura Blvd., Suite 115
                                4 Encino, CA 91316
                                    Telephone: (818) 510.0555
                                5 Facsimile:   (818) 510.0590
                                6
                                    Attorneys for Plaintiff,
                                7 Victor Zamora
                                8
                                9                         UNITED STATES DISTRICT COURT
                               10
                                                        CENTRAL DISTRICT OF CALIFORNIA
                               11
LOS ANGELES LEGAL SOLUTIONS




                               12
                                    VICTOR ZAMORA,                )         CASE NO.
                               13                                 )
       818.510.0555




                                                 Plaintiff,       )
                               14                                           COMPLAINT FOR DAMAGES
                                                                  )         FOR VIOLATIONS OF:
                               15              vs.
                                                                  )
                               16                                             I. CAL. CIV. CODE § 1785 ET
                                    VERIZON WIRELESS SERVICES, )
                                                                  )         SEQ.;
                               17   LLC and DOES 1-10, inclusive,
                                                                  )
                               18                                             II. FAIR CREDIT REPORTING
                                               Defendants.        )
                               19
                                                                            ACT, 15 U.S.C. § 1681 ET SEQ.
                                                                  )
                               20                                 )         JURY TRIAL DEMANDED
                                                                  )
                               21
                                                                  )
                               22                                 )
                               23                                 )
                                                                  )
                               24
                                                                  )
                               25                                 )
                               26                                 )
                                                                  )
                               27
                                                                  )
                               28
                                                                      COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 2 of 12 Page ID #:2




                            1                                         INTRODUCTION
                            2   1.   Also, The United States Congress has also found that the banking system is
                            3        dependent upon fair and accurate credit reporting. Inaccurate credit reports
                            4        directly impair the efficiency of the banking system, and unfair credit reporting
                            5        methods undermine the public confidence, which is essential to the continued
                            6        functioning of the banking system. As such, Congress enacted the Fair Credit
                            7        Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”) to insure fair and accurate
                            8        reporting, promote efficiency in the banking system and protect consumer
                            9        privacy. The FCRA seeks to ensure consumer reporting agencies exercise their
                           10        grave responsibilities with fairness, impartiality, and a respect for the
                           11        consumer’s right to privacy because consumer reporting agencies have assumed
                           12        such a vital role in assembling and evaluating consumer credit and other
LOS ANG LEGAL SOLUTIONS




                           13        information on consumers. The FCRA also imposes duties on the sources that
     818.510.0555




                           14        provide credit information to credit reporting agencies, called “furnishers.”
                           15   2.   VICTOR ZAMORA (“Plaintiff” or “Mr. Zamora”), by Plaintiff’s attorneys,
                           16        brings this action to challenge the actions of VERIZON WIRELESS
                           17        SERVICES, LLC (“Verizon”) and DOES 1-10 (Verizon and Does -may be
                           18        c o l l e c t i v e l y r e f e r r e d t o a s “ D e f e n d a n t s ” ) with regard to unlawful
                           19        credit reporting.
                           20   3.   Plaintiff makes these allegations on information and belief, with the exception
                           21        of those allegations that pertain to a plaintiff, or to a plaintiff’s counsel, which
                           22        Plaintiff alleges on personal knowledge.
                           23   4.   While many violations are described below with specificity, this Complaint
                           24        alleges violations of the statutes cited in their entirety.
                           25   5.   Unless otherwise stated, all the conduct engaged in by Defendants took place
                           26        in California.
                           27   6.   Any violations by Defendants were knowing, willful, and intentional, and
                           28
                                                                                  2
                                                                              COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 3 of 12 Page ID #:3




                            1        Defendant did not maintain procedures reasonably adapted to avoid any such
                            2        violation.
                            3   7.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint
                            4        includes all agents, employees, officers, members, directors, heirs, successors,
                            5        assigns, principals, trustees, sureties, subrogees, representatives, and insurers of
                            6        Defendant named.
                            7   8.   The true names and capacities of Defendants DOES 1 through 10 whether
                            8        individuals, corporations, associations, or otherwise, are unknown to Plaintiff,
                            9        and Plaintiff will seek leave of court to amend this complaint to
                           10        allege such names and capacities as soon as they are ascertained.
                           11   9.   All violations alleged are material violations that would limit the ability of a
                           12        hypothetical least sophisticated debtor to make an intelligent choice as to the
LOS ANG LEGAL SOLUTIONS




                           13        alleged debt and actions that should be taken to resolve the alleged debt.
     818.510.0555




                           14                              JURISDICTION AND VENUE
                           15   10. Jurisdiction of this Court arises pursuant to 28 U.S.C. § 1331, 15 U.S.C. §
                           16        1692(k), and 28 U.S.C. § 1367 for supplemental state claims.
                           17   11. This action arises out of Defendants’ violations of the (i) Cal. Civ. Code §§ 1785
                           18        et seq.; (ii) and the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
                           19        (“FCRA”).
                           20   12. At all times relevant, Defendants conducted business within the State of
                           21        California.
                           22   13. Because Defendants do business within the State of California, personal
                           23        jurisdiction is established.
                           24   14. Venue is proper pursuant to 28 U.S.C. § 1391 since (i) the conduct complained
                           25        of herein occurred within this judicial district; and (ii) Defendants conducted
                           26        business within this judicial district at all times relevant.
                           27                                          PARTIES
                           28
                                                                            3
                                                                        COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 4 of 12 Page ID #:4




                            1   15. Plaintiff is a natural person who resides in the County of Los Angeles, in the
                            2       State of California.
                            3   16. Defendant Verizon is headquartered in Somerset County, New Jersey, and
                            4       regularly does business in Los Angeles County, California.
                            5   17. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
                            6   18. In addition, Plaintiff is a “consumer” as that term is defined by Cal. Civ. Code
                            7       § 1785.3(b).
                            8   19. This case involves money, property or their equivalent, due or owing or alleged
                            9       to be due or owing from a natural person by reason of a consumer credit
                           10       transaction.
                           11   20. Defendant Verizon is a furnisher of information as contemplated by FCRA
                           12       sections 1681s-2(b), that regularly and in the ordinary course of business furnish
LOS ANG LEGAL SOLUTIONS




                           13       information to one or more consumer reporting agencies about consumer
     818.510.0555




                           14       transactions or experiences with any consumer.
                           15   21. The causes of action herein also pertain to Plaintiff’s “consumer credit report”
                           16       as that term is defined by Cal. Civ. Code § 1785.3(d), in that inaccurate
                           17       representations of Plaintiff’s credit worthiness, credit standing, and credit
                           18       capacity were made via written, oral, or other communication of information by
                           19       a consumer credit reporting agency, which is used or is expected to be used, or
                           20       collected in whole or in part, for the purposes of serving as a factor in
                           21       establishing Plaintiff’s eligibility for, among other things, credit to be used
                           22       primarily for personal, family, household and employment purposes.
                           23                              FACTUAL ALLEGATIONS
                           24   22. At all times relevant, Plaintiff is an individual residing within the State of
                           25       California.
                           26   23. Sometime before April 20, 2021, Plaintiff is alleged to have incurred certain
                           27       financial obligations for Verizon Wireless cellular services for an account
                           28
                                                                         4
                                                                     COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 5 of 12 Page ID #:5




                            1        ending in 8714-00001 (the “personal Verizon account”). This was a personal
                            2        account that Plaintiff never opened, never incurred the alleged debt, and never
                            3        received a bill for until April of 2021.
                            4   24. Sometime after April 20, 2021, but before May 3, 2021, Plaintiff received a
                            5        collections letter from Sequium Asset Solutions, LLC (“Sequium”) attempting
                            6        to collect the alleged debt. Plaintiff called Sequium and explained this was a
                            7        mistake and that he did not owe this debt.
                            8   25. Several days later, Plaintiff received a credit bureau alert regarding the status of
                            9        his credit and learned that Verizon was reporting adverse information to the
                           10        credit bureaus that the alleged debt was past due and in collections.
                           11   26. On or about May 3, 2021, Plaintiff called Verizon to investigate this adverse
                           12        credit reporting and the alleged debt. After several hours on the phone, Verizon
LOS ANG LEGAL SOLUTIONS




                           13        acknowledged the mistake, instructed Plaintiff to pay the alleged debt to close
     818.510.0555




                           14        the account, and that Verizon would credit Plaintiff’s Verizon business account
                           15        for the amount paid, as well as remove the adverse information being furnished
                           16        to the credit bureaus regarding the alleged debt.
                           17   27. On or about May 5, 2021, Plaintiff paid the alleged debt, which he did not owe,
                           18        per Verizon’s instructions.
                           19   28. Plaintiff’s Verizon “quick bill summary” for April 25, 2021 – May 24, 2021,
                           20        reflected a credit given to Plaintiff’s Verizon business account ending in 0605-
                           21        00001 for the payment made towards the alleged debt.
                           22   29. Further, during the first few days of May 2021, Plaintiff also submitted online
                           23        disputes to Experian and TransUnion pursuant to 15 U.S.C. § 1681i(a), which
                           24        was received by Experian and TransUnion in May of 2021, to ensure that the
                           25        tradeline associated with the alleged debt would be deleted from Plaintiff’s
                           26        credit report.
                           27
                           28
                                                                           5
                                                                       COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 6 of 12 Page ID #:6




                            1   30. Said dispute informed Experian, TransUnion and Verizon that Verizon
                            2       incorrectly tried to collect the alleged debt owed on the personal Verizon
                            3       account from Plaintiff and also incorrectly furnished information regarding the
                            4       personal Verizon account to the credit bureaus, which appeared on Plaintiff’s
                            5       personal credit report.
                            6   31. Upon information and belief, Experian and TransUnion timely notified Verizon
                            7       of Plaintiff’s dispute.
                            8   32. Verizon was then required to conduct a reasonable reinvestigation into these
                            9       specific accounts on Plaintiff’s consumer report pursuant to 15 U.SC. § 1681s-
                           10       2(b)(1)(A).
                           11   33. Sometime thereafter, Plaintiff received results of these disputes with
                           12       TransUnion and Experian which stated that Verizon had verified the account,
LOS ANG LEGAL SOLUTIONS




                           13       and that Verizon was still furnishing adverse information regarding the personal
     818.510.0555




                           14       Verizon account to the credit bureaus.
                           15   34. Despite receipt of Plaintiff’s dispute, Verizon, TransUnion and Experian
                           16       continued inaccurate credit reporting regarding the alleged debt to Plaintiff’s
                           17       credit reports.
                           18   35. To date, said inaccurate credit reporting remains on Plaintiff’s Experian and
                           19       TransUnion credit reports.
                           20   36. Verizon submits inaccurate credit information regarding Plaintiff to the the
                           21       credit bureaus every thirty days.
                           22   37. Experian, TransUnion and Verizon did not provide notice to Plaintiff that
                           23       Plaintiff’s dispute was “frivolous or irrelevant,” pursuant to 15 U.S.C. §
                           24       1681i(a)(3).
                           25   38. Verizon’s investigation was unreasonable.
                           26   39. More specifically, Verizon should have discovered from Verizon’s own records,
                           27       including Plaintiff’s formal dispute, that the information being reported was
                           28
                                                                           6
                                                                        COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 7 of 12 Page ID #:7




                            1       inaccurate and materially misleading since Plaintiff never opened the personal
                            2       Verizon account, and Verizon confirmed this information with Plaintiff on May
                            3       3, 202.
                            4   40. Plaintiff contends that it was unreasonable for Verizon to ignore that it had
                            5       already acknowledged it made an error, nor to not contact Plaintiff if needed.
                            6   41. Accordingly, Verizon failed to conduct a reasonable investigation with respect
                            7       to the disputed information as required by 15 U.SC. § 1681s-2(b)(1)(A) by
                            8       failing to remove all of the disputed and incorrect information.
                            9   42. Verizon failed to review all relevant information provided by Plaintiff in the
                           10       disputes to Experian and TransUnion, as required by and in violation of 15
                           11       U.SC. § 1681s-2(b)(1)(B).
                           12   43. Due to Verizon’s failure to reasonably investigate, Verizon further failed to
LOS ANG LEGAL SOLUTIONS




                           13       correct and update Plaintiff’s information as required by 15 U.S.C. § 1681s-
     818.510.0555




                           14       2(b)(1)(E), thereby causing continued reporting of inaccurate information in
                           15       violation of 15 U.S.C. § 1681-s(2)(b)(1)(C).
                           16   44. By inaccurately reporting account information after notice and confirmation of
                           17       its errors, Verizon failed to take appropriate measures as required by 15 U.S.C.
                           18       § 1681s-2(b)(1)(D); and, (E).
                           19   45. Through this conduct, Verizon violated Cal. Civ. Code § 1785.25(a) by
                           20       furnishing information to consumer reporting agencies that Verizon knew or
                           21       should know was inaccurate.
                           22   46. Plaintiff’s efforts to correct Verizon’s erroneous and negative reporting by
                           23       communicating Plaintiff’s dispute with Experian and TransUnion were fruitless.
                           24   47. Defendant Verizon’s continued inaccurate and negative reporting of the
                           25       inaccurate information to Plaintiff’s credit report in light of Verizon’s
                           26       knowledge of the actual error was willful.
                           27
                           28
                                                                         7
                                                                     COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 8 of 12 Page ID #:8




                            1   48. Verizon’s continued inaccurate and negative reporting of the inaccurate
                            2       information to Plaintiff’s credit report in light of Verizon’s knowledge of the
                            3       actual error was reckless.
                            4   49. Defendant Verizon’s failure to correct the previously admitted inaccuracies on
                            5       Plaintiff’s credit reports was intentional and in reckless disregard of Verizon’s
                            6       duty to refrain from reporting inaccurate information.
                            7   50. Accordingly, Verizon willfully and negligently failed to comply with its duties
                            8       to reasonably investigate Plaintiff’s dispute.
                            9   51. Verizon’s     inaccurate        and   negative    reporting   damaged   Plaintiff’s
                           10       creditworthiness.
                           11   52. Verizon’s conduct has caused Plaintiff emotional distress.
                           12   53. Plaintiff has spent significant time disputing this inaccurate information with
LOS ANG LEGAL SOLUTIONS




                           13       Verizon and the credit bureaus in an attempt to provide any and all information
     818.510.0555




                           14       needed for the investigations.
                           15   54. Plaintiff’s anxiety; frustration; stress; lack of sleep; nervousness; anger; and,
                           16       embarrassment continues to this day because this large charge-off
                           17       mischaracterizes Plaintiff as someone that avoids Plaintiff’s financial
                           18       obligations and significantly harms Plaintiff’s credit score.
                           19   55. Despite Plaintiff’s repeated attempts, Verizon continues to report an invalid debt
                           20       to Plaintiff’s credit report.
                           21   56. As a direct and proximate result of Verizon’s willful action and inaction,
                           22       Plaintiff has suffered actual damages, including, but not limited to, reviewing
                           23       credit reports, preparing and mailing dispute letters, attorneys’ fees, loss of
                           24       credit, loss of ability to purchase and benefit from credit, increased costs for
                           25       credit, mental and emotional pain and anguish, and humiliation and
                           26       embarrassment of credit denials. Plaintiff has further spent countless hours and
                           27
                           28
                                                                             8
                                                                          COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 9 of 12 Page ID #:9




                            1       suffered pecuniary loss in attempting to correct Verizon’s inaccurate and
                            2       derogatory information, without success.
                            3   57. Based upon the discussion above, Plaintiff contends that punitive damages are
                            4       available to Plaintiff.
                            5   58. By intentionally reporting continuing obligations, Verizon acted in conscious
                            6       disregard for Plaintiff’s rights.
                            7   59. To report an ongoing adverse account despite the fact that Verizon improperly
                            8       opened the personal Verizon account and caused Plaintiff to incur a debt without
                            9       his knowledge shows that Verizon took action involving an unjustifiably high
                           10       risk of harm that was either known or so obvious that it should be known.
                           11   60. Since these efforts were unsuccessful, Plaintiff was required to bring this action
                           12       to finally resolve Plaintiff’s remaining disputes.
LOS ANG LEGAL SOLUTIONS




                           13   61. As a result of Defendants’ unlawful collection practices and credit reporting, as
     818.510.0555




                           14       alleged in Paragraphs 1-60, above, Plaintiff suffered actual damages and
                           15       Defendants’ conduct caused Plaintiff mental and emotional distress.
                           16                    CAUSES OF ACTION CLAIMED BY PLAINTIFF
                           17                                 COUNT III

                           18                  VIOLATION OF THE FAIR CREDIT REPORTING ACT

                           19                            15 U.S.C. §§ 1681-1681X (FCRA)

                           20   62. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                           21       as though fully stated herein.
                           22   63. The foregoing acts and omissions constitute numerous and multiple violations
                           23       of the FCRA.
                           24   64. As a result of each and every negligent violation of the FCRA, Plaintiff is
                           25       entitled to actual damages, pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable
                           26       attorney’s fees and costs pursuant to 15 U.S.C. § 1681o(a)(2), from each
                           27       Defendant.
                           28
                                                                           9
                                                                        COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 10 of 12 Page ID #:10




                             1   65. As a result of each and every willful violation of the FCRA, Plaintiff is entitled
                             2       to actual damages or damages of not less than $100 and not more than $1,000
                             3       and such amount as the court may allow, pursuant to 15 U.S.C. §
                             4       1681n(a)(1)(A); punitive damages as the court may allow, pursuant to 15 U.S.C.
                             5       § 1681n(a)(2); and reasonable attorney’s fees and costs pursuant to 15 U.S.C. §
                             6       1681n(a)(3) from each Defendant.
                             7                                        COUNT IV
                             8   VIOLATION OF THE CALIFORNIA CONSUMER CREDIT REPORTING AGENCIES ACT
                             9                         CAL. CIV. CODE § 1785.1, ET SEQ.
                            10   66. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                            11       as though fully stated herein.
                            12   67. The foregoing acts and omissions constitute numerous and multiple violations
LOS ANG LEGAL SOLUTIONS




                            13       of the California Consumer Credit Reporting Agencies Act.
     818.510.0555




                            14   68. In the regular course of its business operations, Verizon routinely furnishes
                            15       information to credit reporting agencies pertaining to transactions between
                            16       Verizon and Verizon’s consumers, so as to provide information to a consumer’s
                            17       credit worthiness, credit standing and credit capacity.
                            18   69. Because Verizon is a partnership, corporation, association, or other entity, and
                            19       are therefore each a “person” as that term is defined by Cal. Civ. Code §
                            20       1785.3(j), Verizon is and always was obligated to not furnish information on a
                            21       specific transaction or experience to any consumer credit reporting agency if the
                            22       person knows or should have known that the information is incomplete or
                            23       inaccurate, as required by Cal. Civ. Code § 1785.25(a).
                            24   70. Since Verizon received all documents required to determine the inaccuracy of
                            25       Verizon’s reporting, Verizon should have known to update said reporting.
                            26
                            27
                            28
                                                                          10
                                                                       COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 11 of 12 Page ID #:11




                             1   71. Verizon also should have determined that Verizon’s reporting was inaccurate
                             2       through review of their own account notes and records; and, as a result of the
                             3       information provided with Plaintiff’s disputes.
                             4                              PRAYER FOR RELIEF
                             5 WHEREFORE, Plaintiff prays that judgment be entered against each Defendant for:
                             6              • An award of actual damages, in an amount to be determined at trial
                             7                 or damages of a maximum of $1,000 pursuant to 15 U.S.C. §
                             8                 1681n(a)(1)(A), against Verizon for each incident of willful
                             9                 noncompliance of the FCRA;
                            10              • An award of punitive damages, as the Court may allow pursuant to
                            11                 15 U.S.C. § 1681n(a)(2), against Verizon for each incident of willful
                            12                 noncompliance to the FCRA;
LOS ANG LEGAL SOLUTIONS




                            13              • An award for costs and reasonable attorney’s fees, pursuant to 15
     818.510.0555




                            14                 U.S.C. § 1681n(a)(3), against Verizon for each incident of negligent
                            15                 noncompliance of the FCRA;
                            16              • An award of actual damages in an amount to be determined at trial
                            17                 pursuant to 15 U.S.C. § 1681o(a)(1) against Verizon for each
                            18                 incident of negligent noncompliance of the FCRA;
                            19              • An award of costs and litigation and reasonable attorney’s fees
                            20                 pursuant 15 U.S.C. § 1681n(a)(3) and 15 U.S.C. § 1681o(a)(2)
                            21                 against Verizon for each incident of noncompliance of the FCRA;
                            22              • An award of actual damages, in an amount to be determined at trial,
                            23                 pursuant to Cal. Civ. Code § 1785.31(a)(2)(A), against Verizon;
                            24              • Award of attorneys’ fees and costs pursuant to Cal. Civ. Code §
                            25                 1785.31(a)(1); and, Cal. Civ. Code § 1785.31(d) against Verizon;
                            26
                            27
                            28
                                                                         11
                                                                     COMPLAINT
                          Case 2:21-cv-05622-DSF-MAR Document 1 Filed 07/12/21 Page 12 of 12 Page ID #:12




                             1              • An award of punitive damages of $100-$5,000 per willful violation
                             2                 of Cal. Civ. Code § 1785.25(a), pursuant to Cal. Civ. Code §
                             3                 1785.31(a)(2)(B) against Verizon;
                             4              • Punitive damages according to proof as to the FCRA; CCCRAA;
                             5                 and, negligence claims;
                             6              • For equitable and injunctive relief pursuant to Cal. Civ. Code §
                             7                 1785.31(b); and,
                             8              • Any other relief the court deems proper.
                             9                          DEMAND FOR TRIAL BY JURY
                            10   72. Pursuant to the seventh amendment to the Constitution of the United States of
                            11      America, Plaintiff is entitled to, and demands, a trial by jury.
                            12
LOS ANG LEGAL SOLUTIONS




                            13                                         LOS ANGELES LEGAL SOLUTIONS
     818.510.0555




                            14 Dated: July 12, 2021                            By:_s/F. Jay Rahimi_____
                            15                                                    F. Jay Rahimi, Esq.
                                                                                 Attorney for Plaintiff,
                            16                                                   Victor Zamora
                            17
                            18
                            19
                            20
                            21
                            22
                            23
                            24
                            25
                            26
                            27
                            28
                                                                          12
                                                                      COMPLAINT
